Title: Abigail Adams to John Adams, 21 February 1795
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Boston Febry 21 1795
          
          I did not get my thursday Letters till fryday Eve when as you may well suppose I was greatly allarmd at the account You gave me of our dear daughter. I had written twice too her since her confinement, but had not received a line tho, I requested miss Peggy to write me whilst mrs Smith was unable. I Suppose the fear of allarming was the reason, and as it is ten days Since the date of yours and the Saturday post of this day brings me no letters I would fain hope that mrs Smith is on the recovery. I shall write however by the Monday post requesting an immediate answer—
          
          Dr Tufts calld upon me yesterday informing me that He came to Town in concequence of a Letter of mr Brights to him giving him the offer of his Farm—that he had been to converse with him upon the subject, that his Lowest Price was Seven Hundred and fifty pounds, to be paid down immediatly as he had in view making a purchase of an other Farm at a greater distance from Town. half the stock is included which is one yoke oxen one horse 4 cows 2 of them Brights. the oxen & horse are at the halfs— the whole amount of the Land is 100 Acers, 10 of salt Marsh 4 at the Farms good, Six at the neck poor—10 Acres wood Land chiefly cut of—8 acres pasture, 23 Mowing & Tillage 49 fresh Meddow & pasture. the price & Terms prevented the dr from giving him any answer, untill he received orders from you I have detaild facts— our Tennants upon the two places I hear from others, not from themselves think their Terms must be increased on account of the great price of the necessaries, particularly Grain and meat.—
          I feel anxious that the Treaty Should arrive before the rising of Congress, but I begin to despair. the fire will in some measure be spent I hope. if it was a Treaty from Heaven pronouncing Peace on Earth & good will to Man—there would not be wanting a sufficient Number of Deamons to Nash their teeth, & rend it to peices if they can. Mr Jays mission was an unpleasent one and I fear he will be a sufferer for a while for the good he has done, and the Service he has renderd.
          Parson Thacher in his Sermon on thanksgiving Day compared the French Revolution to a Volcano, which had not only overturnd the Government of that Kingdom Ravaging & destroying every thing near to its crater but by the voilence of its Eruption shaking all the Kingdoms arround, and the Lava of which came near to Scorching even the united States of America. he deliverd a very bold animated discourse for him. Many people from Town went to hear mr osgood. his text was in Psalms—“He hath not dealt so with any Nation” I am informd he took every part of the proclamation and commented upon it, and was not more mild with the Jacobins than before to them he asscribed and charged the late debt contracted in defence of the Laws— the Clergy in General exerted themselves as I am informd, with a truce sense of Liberty and in support of the Government there have been some exceptions taken I find that the President did not mention Gospel Priviledges, and call upon all denominations of Christians. one clergyman at a distance wrote to mr osgood to inquire if he really thought the President was a Christian?

The strict Churchmen here were hurt at thanksgiving being appointed upon their strict fasts. this they would not have regarded, if he had been a Dissenter but as a Churchman they could not reconcile it. I am sure the President did not mean to hurt the weak Bretheren of any denomination.
          all Friends here desire to be rememberd to you.—
          I know not whether I shall write again to you as it may not reach you. If I do I will direct it to N York to the care of col smith. I am my dearest Friend / most affectionatly Yours—
          
            Abigail Adams—
          
          
            P S I am going to take Tea with Mrs Hancock this afternoon by her particular invitation. on monday I return to Quincy—
          
        